Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hodgson (US 6640800 B1), hereinafter Hodgson, in view of Beller (US 6655374 B1), hereinafter Beller.

Regarding claim 1, Hodgson discloses a grill stove stand comprising: 
a body including a grill base (“the the cooking apparatus 10 generally comprises a body member 11” column 2, line 41 and “A pair of shelf members 42 is selectively coupled to the perimeter wall 12 of the body member 11” column 5, line 3), multiple support feet (“A plurality of leg members 31 are selectively coupled to the perimeter wall 12 of the body member 11. Each of the leg members 31 is designed for positioning the body member 11 above a support surface” column 4, line 6), a communication space defined among a bottom of the grill base and the multiple support feet (Figure 2), a grilling platform mounted on a top of the grill base and configured to grill ingredients (“A grill member 15 is selectively coupled to the body member 11 whereby the grill member 15 is positioned over the interior space 13 of the body member 11” column 2, line 50), and a combustion chamber defined in the grill base (“an interior space 13 of the body member 11” column 2, line 42); 
a heating device accommodated in the combustion chamber (“A burner member 29 is positioned in the interior space 13 of the body member 11” column 3, line 61), and the heating device including at least one switch arranged on the grill base so as to control a grilling temperature (“the amount of gas supplied to the burner member 29 is controlled by dials of the gas control assembly 30” column 5, line 58), wherein a movable isolation assembly is fixed on a bottom of the grill base and is opened or closed (“A plurality of damper assemblies 37 are slidably coupled to the bottom wall 36 of the perimeter wall 12 of the body member 11. Each of the damper assemblies 37 is positioned proximate one of the intake apertures 35 whereby each of the damper assemblies 37 is designed for controlling the amount of air being drawn through the associated one of the intake apertures 35 when each of the damper assemblies 37 is actuated by the user” column 4, line 39).

    PNG
    media_image1.png
    700
    485
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    650
    479
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    514
    478
    media_image3.png
    Greyscale

Hodgson does not disclose the heating device including multiple heating tubes.

However, Beller teaches the heating device including multiple heating tubes (“The flame unit 22 of the illustrated embodiment, shown in FIG. 1, is comprised of eight burners 78 spaced apart every six inches to provide even heating across the cooking surface 18. The preferred material to construct the burners is stainless steel but other metals may be used. Burners 78 of the firebox 16 are tubular in shape” column 4, line 12).

    PNG
    media_image4.png
    412
    671
    media_image4.png
    Greyscale

In view of Beller’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the heating device including multiple heating tubes as is taught in Beller, in the grill stove stand disclosed by Hodgson.
One would have been motivated to include the heating device including multiple heating tubes because Beller states the arrangement provides “even heating across the cooking surface 18.” Therefore, including the tubular burners of Beller will improve the distribution of heat in Hodgson.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson, in view of Beller, and further in view of Sasaki (JP H08191877 A), hereinafter Sasaki.

Regarding claims 2 and 3, Hodgson, as modified by Beller, discloses the grill stove stand as claimed in claim 1.

Hodgson, as modified by Beller, does not disclose wherein the movable isolation assembly includes a first movable partition and a second movable partition which are moved to stack or expand, wherein each of the first movable partition and the second movable partition has multiple spaced air orifices corresponding to a respective heating tube.

However, Sasaki teaches wherein the movable isolation assembly includes a first movable partition and a second movable partition which are moved to stack or expand, wherein each of the first movable partition and the second movable partition has multiple spaced air orifices (“A plurality of holes 49 are formed at the same positions in each perforated plate 47 . As shown in FIG. 6, when the perforated plates 47 are closely aligned, all the holes 49 of each perforated plate 47 are closely aligned” paragraph [0015] and “when the two perforated plates 47 are arranged with a slight displacement from each other, the holes 49 of the upper perforated plate 47 are partially blocked by the nonperforated portions of the lower perforated plate 47. A part of the holes 49 of the lower perforated plate 47 is blocked by a part where the holes 49 of the upper perforated plate 47 are not opened… By changing the degree of displacement between the two perforated plates 47 in this manner, the amount of steam flowing into the sterilization chamber 11 can be adjusted” paragraph [0016]) corresponding to a respective heating tube (“main heater 43 and the auxiliary heater 45” paragraph [0018]).

    PNG
    media_image5.png
    713
    554
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    307
    508
    media_image6.png
    Greyscale

In view of Sasaki’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the movable isolation assembly includes a first movable partition and a second movable partition which are moved to stack or expand, wherein each of the first movable partition and the second movable partition has multiple spaced air orifices as is taught in Sasaki, in the grill stove stand disclosed by Hodgson.
One would have been motivated to include wherein the movable isolation assembly includes a first movable partition and a second movable partition which are moved to stack or expand, wherein each of the first movable partition and the second movable partition has multiple spaced air orifices because Sasaki states “By changing the degree of displacement between the two perforated plates 47 in this manner, the amount of steam flowing into the sterilization chamber 11 can be adjusted” (paragraph [0016]). Therefore, modifying the damper members of Hodgson to more closely resemble the damper members of Sasaki will improve the adjustability of the secondary air flow disclosed in Hodgson.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hodgson, in view of Beller, in view of Sasaki and further in view of Sasaki (JP H08191877 A), hereinafter Sasaki.

Regarding claim 4, Hodgson, as modified by Beller and Sasaki, discloses the grill stove stand as claimed in claim 2, wherein the first movable partition has a pull hook configured to move the first movable partition (40).

Hodgson, as modified by Beller and Sasaki, does not disclose wherein the pull hook is disposed on a bottom of the first movable partition.

However, Rast teaches wherein the pull hook is disposed on a bottom of the first movable partition.

    PNG
    media_image7.png
    387
    532
    media_image7.png
    Greyscale

	Hodgson, as modified by Beller and Sasaki, discloses everything except for the claimed positioning of the hook. Rast teaches the claimed positioning of the hook. The substitution of one known element (the hook of Hodgson) for another (the hook of Rast) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the hook taught in Rast would have yielded predictable results, namely, a member to manipulate the movable partition (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Creel (US 7644711 B2) 

    PNG
    media_image8.png
    481
    452
    media_image8.png
    Greyscale

Haen (US 5355868 A) 

    PNG
    media_image9.png
    433
    722
    media_image9.png
    Greyscale


Hamilton (US 20020050274 A1) “The bottom door 26 also defines openings 26b-f that allow air to circulate through the housing 21 so that the air may keep the housing 21 cool and facilitate combustion of the fuel used by the stove 20” paragraph [0039]

    PNG
    media_image10.png
    694
    462
    media_image10.png
    Greyscale

Ehman (US 2807992 A)

    PNG
    media_image11.png
    234
    421
    media_image11.png
    Greyscale

Dibble (US 1822274 A) 

    PNG
    media_image12.png
    600
    443
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    224
    484
    media_image13.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762